[Cite as State v. Weir, 2022-Ohio-330.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                    CASE NO. 2021-A-0032

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        -v-                                       Court of Common Pleas

KEVIN A. WEIR,
                                                  Trial Court No. 2016 CR 00465
                 Defendant-Appellant.


                                          MEMORANDUM
                                            OPINION

                                      Decided: February 7, 2022
                                     Judgment: Appeal dismissed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-
Appellee).

Kevin A. Weir, pro se, PID# A691-188, Belmont Correctional Institution, 68518 Bannock
Road, P.O. Box 540, St. Clairsville, OH 43950 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1} Appellant, Kevin A. Weir, filed a pro se notice of appeal on October 25, 2021,

 from an October 12, 2021 judgment entry of the Ashtabula County Court of Common

 Pleas denying his motion for judicial release under R.C. 2929.20.

        {¶2}     In State v. Coffman, 91 Ohio St.3d 125, 126 (2001), the Supreme Court of

 Ohio held that the denial of a motion for shock probation under the former R.C. 2947.061

 is never a final appealable order. The General Assembly replaced shock probation with

 judicial release, effective July 1, 1996.
      {¶3}   Ohio courts have held that the same logic regarding finality applies to the

denial of a motion for judicial release. The denial of a motion for judicial release cannot

affect a “substantial right” as that term is defined in R.C. 2505.02(A) because the trial

court judge has full discretion whether to grant or deny judicial release. It is simply not

a final appealable order. State v. Cruz, 8th Dist. Cuyahoga No. 109770, 2021-Ohio-947;

State v. Zakrajsek, 11th Dist. Ashtabula No. 2018-A-0033, 2018-Ohio-1885; State v.

Williams, 8th Dist. Cuyahoga No. 95359, 2011-Ohio-120, at ¶ 10-11; State v. Ingram,

10th Dist. Franklin No. 03AP-149, 2003-Ohio-5380, ¶ 6-7; State v. Burgess, 2d Dist.

Greene No. 01-CA-87, 2002-Ohio-2594.

      {¶4}   Therefore, this appeal is hereby dismissed, sua sponte, for lack of a final

appealable order.

      {¶5}   Appeal dismissed.



THOMAS R. WRIGHT, P.J.,

JOHN J. EKLUND, J.,

concur.




                                            2

Case No. 2021-A-0032